                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO


                BRUNS, et al.,

                    Plaintiff,
                                             CIV. NO. 17-1505-MDM

                        v.

           LEBRON HUERTAS, et al.,

                  Defendants.


                                     ORDER

      Defendants’ urgent motion requesting dismissal of the case (Docket No. 81)
is DENIED and Defendants’ urgent motion requesting a stay of the proceedings
(Docket No. 81) is GRANTED in part and DENIED in part.
      The Court hereby issues a temporary stay of the proceedings in this case in
view of the Order of Liquidation issued by the Court of First Instance, San Juan
Part, on January 18, 2019. (See Docket No. 81-1). The temporary stay of these
proceedings will be strictly limited to the following terms and conditions:
      1.     The stay is for a period not to exceed six (6) months, which shall
             begin to run from the date the Order of Liquidation was issued by the
             state court, January 18, 2019, and shall end on July 18, 2019.
      2.     During the stay of the proceedings, counsel for Defendants is
             ORDERED to continue to comply with what she agreed to at the
             Emergency Hearing held back in January 4, 2019, and with what the
             Court ORDERED during such hearing. (See Docket No. 77).
                a. Defendants were ORDERED to notify the Plaintiffs of the
                   deadline for the filing of any proof of claim as part of the Real
                   Legacy liquidation proceeding. Id. In addition, Defendants
Burns et al v. Lebron-Huertas et al,                                                               P a g e |2
Civil No. 17-cv-1505 (MDM)
________________________________________________________________________________________________________________



                          shall assist Plaintiffs in filing a proof of claim directly with the
                          liquidator to ensure prompt attention to Plaintiffs’ claims as
                          part of the administrative/liquidation process;
                      b. Defendants were ORDERED to file a status report with the
                          Court every thirty (30) days informing it of the progress of the
                          Real Legacy Assurance liquidation proceeding. Defendants are
                          thus ORDERED to file an informative motion as to the status
                          of the liquidation proceeding during the pendency of the six (6)
                          months’        stay.    The      first     status       report       is   due      by
                          February 26, 2019.
        3.       If a global settlement is not reached by the parties, Defendants shall
                 file their response to Plaintiffs’ Motion for Summary Judgment on
                 Liability and accompanying Statement of Uncontested Material Facts
                 (Docket Nos. 79 and 80) by August 19, 2019, that is, thirty (30) days
                 after the stay of the proceedings is lifted.
        4.       As previously ordered by this Honorable Court, if a global settlement
                 is not reached by the parties once the liquidation process concludes,
                 the Court will set a trial date (See Docket No. 77), taking into
                 consideration the Motion for Summary Judgment filed by the
                 Plaintiffs (Docket Nos. 79 & 80).
        5.       The temporary stay of proceedings will be automatically lifted once
                 the six (6) months period expires, that is on July 18, 2019, unless the
                 Defendants produce evidence to the Court and to Plaintiffs that the
                 stay has been extended by order of the State Court in which the
                 liquidation action is pending. A copy of such order shall be provided
                 to this Court and to Plaintiffs prior to July 18, 2019. Plaintiffs would
                 be permitted to oppose such a request.
        6.       Given the fact that discovery concluded on March 16, 2018 and, based
                 on the representations of both parties that this case is trial ready, as
Burns et al v. Lebron-Huertas et al,                                                               P a g e |3
Civil No. 17-cv-1505 (MDM)
________________________________________________________________________________________________________________



                 previously held by the Court, if new counsel enters because of the
                 liquidation proceedings, NO NEW DISCOVERY WILL BE
                 ALLOWED. (See Docket No. 77).
        IT IS SO ORDERED.
        In San Juan, Puerto Rico, this 20th day of February 2019.

                                                            s/ Marshal D. Morgan
                                                            MARSHAL D. MORGAN
                                                            UNITED STATES MAGISTRATE JUDGE
